Citation Nr: 1813860	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-57 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel







INTRODUCTION


The Veteran had active service from May 1957 to May 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from the February 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed bilateral hearing loss as a result of his exposure to extreme noise levels while serving in the military.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was that of combat engineer.  He relates his current hearing loss to his military duties and responsibilities while serving as a combat engineer.  

In correspondence dated in December 2006, and which has since been translated and scanned into the electronic claims file in February 2018, the Veteran contended that he had been receiving disability benefits from the Social Security Administration (SSA) since 1999.   

On remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  In addition, an effort should also be made to obtain any VA and private medical records pertaining to ongoing treatment the Veteran has received for his hearing loss that are not already on file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's hearing loss, from the VAMC in San Juan from February 2016 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims.  

2.  Ask the Veteran whether he has received any additional private medical treatment for his bilateral hearing loss.  If so, ask the Veteran to provide the full address for the private treatment facility(ies) where he receives, or has received, treatment for his hearing loss, as well as the specific dates in which he received treatment there.  After acquiring this information, instruct the Veteran to complete a release form authorizing VA to request his private medical records from these above-referenced treatment providers. 

After obtaining the appropriate release of information forms where necessary, procure and associate with the claims folder copies of records of any private treatment that the Veteran may have received for his hearing loss.  If any records are not obtained, inform the Veteran and provide him opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.

3.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

4. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

